                            Case 19-12821-AJC        Doc 86     Filed 03/08/19      Page 1 of 6




              ORDERED in the Southern District of Florida on March 8, 2019.




                                                                    A. Jay Cristol, Judge
                                                                    United States Bankruptcy Court
_____________________________________________________________________________


                                      UNITED STATES BANKRUPTCY COURT
                                       SOUTHERN DISTRICT OF FLORIDA
                                               MIAMI DIVISION
                                              www.flsb.uscourts.gov

          IN RE:                                                          Chapter 11 Case

          MAGNUM CONSTRUCTION MANAGEMENT,                                 Case No.: 19-12821-BKC-AJC
          LLC f/k/a Munilla Construction Management, LLC, 1

                Debtor.
          _____________________________________________/

                 ORDER GRANTING DEBTOR’S EMERGENCY MOTION (I) TO SET THE
                 BAR DATES FOR FILING PROOFS OF CLAIMS AND INTERESTS; (II) TO
               ESTIMATE CLAIMS; AND (III) FOR APPROVAL OF (A) FORM AND MANNER
                 OF NOTICE OF CHAPTER 11 BANKRUPTCY CASE AND (B) FORM FOR
                                   FILING PROOFS OF CLAIM

                      THIS MATTER came before the Court on the 6th day of March, 2019 at 2:30 p.m. in

          Miami, Florida, upon the Debtor’s Emergency Motion (I) to Set the Bar Dates for Filing Proofs

          of Claims and Interests; (II) to Estimate Claims; and (III) For Approval of (A) Form and Manner

          of Notice of Chapter 11 Bankruptcy Case and (B) Form for Filing Proofs of Claim (the

          1
              The Debtor’s address is 6201 SW 70th Street, 1st Floor, Miami, FL 33143. The last four digits of the
              Debtor’s federal tax identification number are 3403.
          8719519-1
                 Case 19-12821-AJC         Doc 86    Filed 03/08/19     Page 2 of 6



“Motion”) [ECF No. 12] filed by the above captioned debtor in possession (the “Debtor”).2 The

Motion requests the entry of an order setting the bar dates for creditors (including creditors under

11 U.S.C. § 503(b)(9)), estimating claims scheduled as contingent, unliquidated or disputed at or

before confirmation, and approving the form and manner of notice of the commencement of this

chapter 11 case and the form for filing Proofs of Claim.          The Court finds that (i) it has

jurisdiction over the matters raised in the Motion pursuant to 28 U.S.C. §§ 157 and 1334; (ii) this

is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); (iii) venue is proper before this Court

pursuant to 28 U.S.C. §§ 1408 and 1409; (iv) the relief requested in the Motion is in the best

interests of the Debtor, its estate and creditors; (v) proper and adequate notice of the Motion and

the hearing thereon has been given and that no other or further notice is necessary; and (vi) upon

the record herein, after due deliberation thereon, good and sufficient cause exists for the granting

of the relief as set forth herein, it is

            ORDERED that:

            1.   The relief requested in the Motion is GRANTED.

            2.   The Bar Date for the filing of Claims (including claims under 11 U.S.C. §

503(b)(9)) and Interests shall be May 8, 2019 (the “General Bar Date”).

            3.   The Governmental Unit (as defined in section 101(27) of the Bankruptcy Code)

bar date for the filing of Claims shall be August 28, 2019.

            4.   The Bar Dates shall apply to all Persons or Entities (each as defined in sections

101(41) and 101(15) of the Bankruptcy Code) holding Claims against the Debtor (whether

secured, priority or unsecured, and collectively referred to as a “Claim”) that arose prior to the

Petition Date, including but not limited to the following:

2
   Capitalized terms not otherwise defined herein or in the Motion shall have the meaning ascribed to
them in the Bankruptcy Code and the Bankruptcy Rules.
                                                 2
8719519-1
                 Case 19-12821-AJC        Doc 86      Filed 03/08/19     Page 3 of 6



                 a.     Any Person or Entity whose Claim is listed as “disputed,” “contingent,” or

“unliquidated” in the Debtor’s Schedules and that desires to assert a Claim against the Debtor

that would entitle the claimant to vote on any plan of reorganization or participate in any

distribution under such plan;

                 b.     Any Person or Entity who believes its Claim is improperly classified in the

Schedules or is listed in an incorrect amount and that desires to assert its Claim in a classification

or amount other than as set forth in the Schedules;

                 c.     Any Person or Entity whose Claim is not listed in the Debtor’s Schedules;

            5.   Proofs of Claim are not required to be submitted at this time by any Person or

Entity wishing to assert Claims against the Debtor of the types specifically identified below:

                 a.     Claims listed in the Debtor’s Schedules or any amendments thereto which

are not therein listed as “contingent,” “unliquidated” or “disputed,” and which are not disputed

by the Creditor holding such Claim as to nature, amount, or classification;

                 b.     Claims on account of which a Proof of Claim has already been properly

and timely submitted to the Claims and Noticing Agent;

                 c.     Claims previously allowed by, or paid pursuant to, an order of the Court;

                 d.     Claims allowable under Sections 503(b) and 507(a)(1) of the Bankruptcy

Code as administrative expenses of the Debtor’s Chapter 11 case, which claims shall be subject

to such other or further bar date as the Court may establish;

                 e.     The Debtor shall retain the right to: (a) dispute, contest, setoff, recoup, and

assert any defenses, counterclaims or subordination against, any filed Claim or any Claim listed

or reflected in the Schedules as to nature, amount, liability, classification, or otherwise; or (b)

subsequently designate any Claim as disputed, contingent, or unliquidated.

                                                  3
8719519-1
                  Case 19-12821-AJC       Doc 86       Filed 03/08/19   Page 4 of 6



            6.    To the extent provided by Bankruptcy Rule 3003(c)(2) and Section 1141(d) of the

Code, any Person or Entity that is required to submit a Proof of Claim but fails to do so in a

timely manner shall be forever barred, estopped, and enjoined from: (a) asserting any Claim

against the Debtor that (i) is in an amount that exceeds the amount, if any, that is set forth in the

Schedules, or (ii) is of a different nature or in a different classification (any such Claim referred

to as an “Unscheduled Claim”); and (b) voting upon, or receiving distributions under, any plan or

plans of reorganization in this chapter 11 case in respect of an Unscheduled Claim.

            7.    Claims scheduled by the Debtor as contingent, unliquidated or disputed at or

before confirmation of the Plan shall be estimated so that creditors may vote on the Plan by the

deadline to be set by the Court.

            8.    The Proof of Claim form (the “Proof of Claim Form”) substantially in the form

attached to the Motion as Exhibit “A”, and the form of notice of the Bar Date (the “Bar Date

Notice”), substantially in the form annexed to the Motion as Exhibit “B,” are hereby

APPROVED.

            9.    The Debtor is authorized to publish the Bar Date Notice in the publications

identified on Exhibit “C” to the Motion, twice, (a) first, not more than ten (10) business days

after the entry of this Order on the Court’s docket; and (b) second, not later than thirty (30) days

prior to the General Bar Date.

            10.   The Debtor shall cause the Bar Date Notice and the Proof of Claim Form to be

mailed not more than ten (10) business days after entry of this Order on the Court’s docket to all

known Persons and Entities holding Claims for whom the Debtor has a deliverable address, by

first class United States mail, postage prepaid.



                                                   4
8719519-1
                  Case 19-12821-AJC       Doc 86      Filed 03/08/19   Page 5 of 6



            11.   In accordance with Bankruptcy Rule 2002(a)(7), service of the Bar Date Notice in

the manner set forth above shall be deemed good and sufficient notice of the Bar Date to known

creditors.

            12.   Any Proof of Claim must clearly indicate the name of the Debtor and the case

number of the Debtor.

            13.   All Persons and Entities holding or wishing to assert Claims against the Debtor

are required to file a separate, completed and executed Proof of Claim against the Debtor so that

the Proof of Claim is actually received on or before the applicable Bar Date by the Claims and

Noticing Agent at the following address:

                                 If by Mail or Overnight Courier:

                              Magnum Construction Management, LLC
                               c/o Kurtzman Carson Consultants, LLC
                                        2335 Alaska Avenue
                                       El Segundo, CA 90245


            14.   Notwithstanding the above, any Claim that is timely filed with the Clerk of the

Bankruptcy Court for the Southern District of Florida shall be deemed filed, and will be stamped

filed as of the date it is received and then forwarded to the third-party noticing and claims agent

indicated above.

            15.   If a creditor wishes to receive acknowledgment of receipt of its Proof of Claim,

such creditor must provide in addition to the original Proof of Claim Form, one extra copy of

such Proof of Claim Form along with a self-addressed, stamped return envelope.

            16.   All Persons and Entities asserting Claims against the Debtor are required to file

Proofs of Claim in English and in U.S. Dollars. If a Person or Entity does not specify the

amount of its Claim in U.S. Dollars, the Debtor is authorized to convert such Claim to U.S.

                                                  5
8719519-1
                  Case 19-12821-AJC        Doc 86      Filed 03/08/19    Page 6 of 6



dollars using the applicable conversion rate as of the Petition Date, unless the Debtor deems

another date more appropriate.

            17.   This Order applies to all Claims, of whatever character, against the Debtor or its

assets, whether secured or unsecured, priority or nonpriority, liquidated or unliquidated, fixed or

contingent.

            18.   All Creditors that desire to rely on the Schedules with respect to filing a Proof of

Claim in the Debtor’s chapter 11 case are solely responsible for determining that their Claims are

accurately listed therein.

            19.   This Court shall retain jurisdiction to hear and determine all matters arising from

the implementation of this Order.

            20.   Notwithstanding the possible applicability of Bankruptcy Rules 6004(h), 7062,

9014, or otherwise, the terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

                                                 # # #

Submitted by:
Jordi Guso, Esq.
Paul A. Avron, Esq.
BERGER SINGERMAN LLP
1450 Brickell Avenue, Suite 1900
Miami, FL 33131
Tel. (305) 755-9500
Fax (305) 714-4340
Email: jguso@bergersingerman.com
Email: pavron@bergersingerman.com

Copies furnished to:
Jordi Guso, Esq.
(Attorney Guso is directed to serve a signed copy of this Order upon all interested parties and to
file a Certificate of Service with the Court.)



                                                   6
8719519-1
